Citation Nr: 1218514	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  09-07 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan



THE ISSUE

Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

The Veteran performed active military service from December 1964 to October 1968.  

This appeal arises to the Board of Veterans' Appeals (Board) from a December 2007-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, that in pertinent part denied service connection for tinnitus.  


FINDINGS OF FACT

1.  The Veteran served as a jet aircraft mechanic and was exposed loud noise for years during active service.

2.  The Veteran has provided competent lay evidence of continuity of tinnitus symptomatology dating back to active service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Service Connection

Service connection will be awarded for disability resulting from injury or disease incurred in or aggravated by active service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 38 C.F.R. § 3.303(a) (2011).  

Service connection requires competent evidence showing: (1) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; (2) medical evidence of current disability; and (3) medical evidence of a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Each disabling condition shown by service medical records, or for which the Veteran seeks service connection, must be considered on the basis of the places, types, and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not diagnosed initially until after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the credibility and weight to be given to the evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein.  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider the places, types, and circumstances of the Veteran's service, his unit's history, his service medical records, and all pertinent lay and medical evidence in the case.  More favorable consideration is afforded combat Veterans under 38 U.S.C.A. § 1154(b), but, because the Veteran was not in combat, he will not be afforded this consideration.  With respect to combat, however, in Caluza, supra, the Court also stressed that § 3.102 states, "The reasonable doubt doctrine is also applicable even in the absence of official records, particularly if the basic incident arose under combat, or similarly stressful conditions [emphasis added], and is consistent with the probable results of such known hardships."  Caluza, 7 Vet. App. at 509.  

The Veteran maintains that tinnitus began during active service and has been noticed more or less continuously since then.  He reported that his military occupational specialty was that of an aircraft mechanic where he was exposed to loud jet-engine noise for years.  His service records are consistent with his reported military occupation.  His lay evidence of the onset of tinnitus during active service record is competent, as tinnitus is manifested by symptoms readily observable in the patient, but to no one else.  His lay evidence is credible, as there is no indication of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  

In March 2004, a private physician reported having treated the Veteran for a recent decline in hearing with increased tinnitus.  The Veteran reported a long history of ringing in the ears.  This report mildly supports the Veteran's account of long-standing tinnitus dating back to active service.  

In November 2007, the Veteran underwent VA audiometry.  He reported bilateral ear-ringing for the past 30 years due to military noise exposure.  The examiner dissociated tinnitus from active service.  The rationale was that the STRs do not reflect any tinnitus or other hearing loss.  The examiner explained that only rarely does noise cause permanent tinnitus without also causing hearing loss.  The examiner also noted that there was no evidence of "continuity of care" for tinnitus.  

The amount of weight to be placed on medical evidence depends on its reliability.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value).  The November 2007 medical opinion is un-persuasive, as it is not based on accurate facts.  The first inaccuracy is that the examiner has discounted the Veteran's reported date of onset of tinnitus.  While the STRs do not note tinnitus, the Board must do more than simply point to an absence of medical evidence; it must offer some basis for finding the lay evidence insufficient to establish entitlement to benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (lay evidence alone may be sufficient to place the evidence in equipoise).  

The November 2007 VA examiner inaccurately noted that the first evidence of tinnitus was in 2004 and then cited an absence of prior "continuity of care" for tinnitus.  This is wrong for two reasons: (1) VA's service connection regulation does not require a claimant to show evidence of "continuity of care" for any claimed disability.  The VA regulation states that where a disease is not chronic in nature, evidence of continuity of symptomatology is required to support the claim.  38 C.F.R. § 3.303 (b).  In this case, the Veteran has provided competent evidence of continuity of symptomatology dating back to active service.  (2) While the VA audiologist noted the earliest care for tinnitus in 2004, the March 2004 private medical report actually notes a lengthy prior history of tinnitus.  Thus, the VA examiner mis-characterized the March 2004 report as one that does not show evidence tinnitus prior to 2004.  This inaccuracy lessens the probative value of the medical opinion.  

Another area of doubt arises in the negative VA medical opinion over the November 2007 VA audiologist's use of medical treatise evidence to dissociate tinnitus from active service.  The audiologist noted that "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  The audiologist failed to report whether the cited medical treatise is valid for those who have been exposed to jet-engine noise for years.  Although the Board may not second-guess a medical expert based upon its own opinion, it cannot blindly accept an opinion that is not clear enough for a lay adjudicator to understand.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

After considering all the evidence of record, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for tinnitus will therefore be granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


